UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:November 30, 2011 Item 1. Report to Stockholders. The registrant’s semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: FAMCO FAMCO MLP & Energy Income Fund ANNUAL REPORT November 30, 2011 FAMCO MLP & Energy Income Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 6 Schedule of Investments 7 Statement of Assets and Liabilities 10 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 21 Supplemental Information 22 Fund Expenses 24 8235 Forsyth Boulevard, Suite 700 Saint Louis, Missouri63105 Telephone: 314 446-6700 Facsimile: 314 446-6707 www.famco.com MLP & Energy Income Fund (“INFIX”) November 30, 2011 Dear Shareholder Thank you for your investment in the FAMCO MLP & Energy Income Fund (“the Fund”).This report covers the Fund’s performance for the fiscal year ended November 30, 2011 as well as an overall update on the Fund’s investments. Our firm, Fiduciary Asset Management Inc. (“FAMCO”), serves as investment advisor for the Fund.Founded in 1994, FAMCO is a Delaware corporation registered with the Securities and Exchange Commission as an investment adviser and is a wholly owned subsidiary of Piper Jaffray Companies.We manage Master Limited Partnerships (“MLPs”), equity and fixed income assets for investment companies, institutions and high net worth individuals. The Fund’s investment objective is long-term capital appreciation and current income.The Fund will seek to meet its investment objective by opportunistically investing in energy infrastructure securities.We believe that a well constructed portfolio of energy infrastructure investments has the potential to provide investors with a mix of current income, growth potential, low correlation to other asset classes, and some tax advantages.The Fund will invest in both equity and fixed income securities with the asset allocation being a function of current opportunities.Most pure-play domestic energy infrastructure is owned by MLPs or entities affiliated with MLPs, and at least 80% of the Fund’s investments are expected to be concentrated in MLPs and other energy infrastructure assets. We expect the Fund to exhibit high correlation to and generate similar returns with the Alerian MLP Index (Alerian), but with less volatility and more liquidity over a full market cycle. In shorter periods we would expect the Fund to underperform when the Alerian is generating higher than average returns and to outperform when the Alerian performs at less than its long-term potential. Given these expectations we are pleased with the year to date and since inception returns for the Class I Shares of the Fund of 10.85% and 12.18%, respectively.The Alerian’s comparable returns are 7.68% and 9.59%.Importantly, the Fund has provided investors with the lower volatility and increased downside protection that is expected.Since inception, the Fund’s volatility has averaged 75% of the Alerian’s volatility. During two significant MLP market corrections in 2011 the Fund, on average, declined by approximately one-third less than the Alerian. The positive performance of MLPs and other energy infrastructure equity during the inception to date period ended November 30, 2011 drove the Fund’s returns.The Fund’s investments in energy infrastructure fixed income securities performed slightly better than the Barclay’s US Aggregate Bond Index over the same period but underperformed the Fund’s MLP and other energy equity investments.The Fund’s correlation1 to 1Perfect positive correlation (a correlation co-efficient of +1) implies that as one security moves, either up or down, the other security will move in lockstep, in the same direction. 1 the Alerian was approximately 92% since inception through November 30, 2011, which is consistent with our long term expectations. A couple of strategic themes added value during the since inception period: 1) a preference for MLPs and other energy infrastructure equities vs. fixed income securities; 2) a preference for energy infrastructure equities with potential restructuring opportunities and; 3) a preference for credit risk vs. interest rate risk in our fixed income portfolio. We believe that the long-term outlook for MLPs and other energy infrastructure assets is positive.MLPs and other energy infrastructure companies appear to be benefiting from the significant infrastructure needs being fueled in part by drilling activity of unconventional oil and gas reserves, generally termed “shale plays”. The Alerian’s 9.59% return for the year ended November 30, 2011 reflected investors’positive outlook for energy infrastructure and was also inside the range of our 8-10% long term return expectation for the Alerian Index Throughout the year we saw positive developments for our energy infrastructure equity holdings.Approximately 30% of the Fund’s assets were allocated to energy infrastructure entities organized as corporations (as opposed to MLPs which are organized as partnerships).Our holdings of energy infrastructure corporations significantly outperformed our MLP holdings for the inception to period ended November 30, 2011. We attribute the positive performance to the following two themes: 1) many of the energy infrastructure corporations in the Fund own what appear to be valuable infrastructure assets; 2) these companies are often the parent company (i.e. general partner) of an MLP; and 3) many of the companies are beginning to unlock this value more aggressively via restructuring. In our semi-annual report we noted the positive performance of El Paso Corp. (EP).El Paso Corp. owns a 2% general partnership (GP) stake and 42% equity stake in El Paso Energy Partners, LP (EPB).The GP stake in an MLP can be quite valuable.We find that the market typically does not give full valuation credit for the GP ownership due to a couple of reasons: 1) the corporation may also own a significant amount of mature, slower-growth regulated assets which constitute a greater mix of cash flow; and 2) since diversified companies generally have greater complexity, it is harder for investors to accurately value the sum of the parts (causing a conglomeration discount).In October, Kinder Morgan Inc. (KMI) announced an agreement to acquire El Paso Corp. at a significant premium.Assuming the transaction closes, the combined entity will be one of the largest U.S. energy companies.At the end of the reporting period the Fund maintained its position in El Paso Corp. We expect that merger and acquisition activity will remain strong in 2012.We believe that restructuring, including mergers and acquisitions, of energy infrastructure corporations is a good example of the opportunities that the MLP & Energy Income Fund seeks to capitalize on.While our core investment is MLPs, we actively seek to create value by purchasing securities tied to energy infrastructure regardless of whether the securities represent equity or debt or if they are tied to entities organized as corporations or partnerships.Over time this strategy seeks to provide investors with returns in-line with the Alerian MLP Index while providing less volatility along the way, which is what investors in the Fund have experienced since the Fund’s inception. One change in the Fund during the second half of the year was a reduction in the Fund’s more commodity-sensitive investments and an increase in the overall quality level of our holdings.It is our view that commodity sensitive investments tend to lag, while higher quality securities lead, during prolonged periods of slow economic growth.As expectations of a slowing economy set in during the second half of 2011 we began to adjust the portfolio to reflect this belief. 2 We remain mindful of the possibility of tax reform negatively impacting MLPs.We continue to believe that the odds are low that the tax reforms being considered will significantly impact MLPs.However, the regulatory front continues to be challenging for the energy sector.Drilling has resumed in the Gulf of Mexico, but policy battles continue to rage on shore with regards to the drilling practice of hydraulic fracturing (“fracking”), especially in the northeast and the Marcellus shale.The proposed Keystone XL pipeline, designed to bring increased volumes of Canadian crude oil all the way to the refinery complexes on the Gulf Coast, is a hot button for environmentalists concerned about potential negative impacts of a spill on the Ogallala Aquifer, the nation’s largest.While this public discourse will undoubtedly slow the development process of domestic energy resources, and put at risk our access to friendly foreign resources at a time of political upheaval in the Middle East, we think the end result is a continued boom in drilling and related infrastructure build out.This remains the basic engine of growth for energy infrastructure assets, and we maintain our view that the growth story is intact. As a shareholder, you will receive a 1099 tax form in January, 2012.Therefore, if you are a tax-exempt investor holding Fund shares you generally will not have unrelated business taxable income (“UBTI”) attributable to your ownership or sale of the Fund shares unless your ownership of the shares is debt-financed.Similarly, it is generally expected that you will not become subject to additional state and local income tax return filing requirements by reason of your holdings of Fund shares.Please consult your tax advisor for information specific to your situation. We appreciate your investment in the Fund. Sincerely, Fiduciary Asset Management Inc. This material must be preceded or accompanied by a current prospectus. Alerian MLP Index is a composite of the 50 most prominent energy master limited partnerships calculated using a float-adjusted, capitalization-weighted methodology. S&P 500 Index is a value weighted index of the prices of 500 large cap common stocks actively traded in the United States. Barclays U.S. Aggregate Bond Index covers the U.S. dollar denominated, investment-grade, fixed rate, taxable bond market of SEC registered securities. The index includes bonds from the Treasury, Government-Related, Corporate, MBS (agency fixed-rate and hybrid ARM passthroughs), ABS, and CMBS sectors. Master limited partnership (MLP) is a limited partnership that is publicly traded on a securities exchange.It combines the tax benefits of a limited partnership with the liquidity of publicly traded securities. Standard deviation is a measure of the dispersion of a set of data from its mean. The more spread apart the data, the higher the deviation. 3 The views in this shareholder letter were those of the Investment Advisor as of the letter’s publication date and may not reflect his views on the date this letter is first distributed or anytime thereafter. These views are intended to assist readers in understanding the Fund’s investment methodology and do not constitute investment advice. Liquidity Risk: Certain MLP securities may trade less frequently than those of larger companies due to their smaller capitalizations. At times, limited trading volumes may result in abrupt or erratic movements, or result in difficulty in buying or selling significant amounts of such securities. Industry Risk: Energy infrastructure companies are subject to risks specific to the industry they serve including, but not limited to, fluctuations in commodity prices, reduced volumes of natural gas or other energy commodities available for transporting, processing, storing or distributing, changes in the economy or the regulatory environment or extreme weather. MLP Risk: Investments in securities of MLPs involve risks that differ from investments in common stock including risks related to limited control and limited rights to vote on matters affecting the MLP, risks related to potential conflicts of interest between the MLP and the MLP’s general partner, cash flow risks, dilution risks and risks related to the general partner’s limited call right. Additionally, investing in MLPs involves material income tax risks and certain other risks. Actual results, performance or events may be affected by, without limitation, (1) general economic conditions, (2) performance of financial markets, (3) interest rate levels, (4) changes in laws and regulations and (5) changes in the policies of governments and/or regulatory authorities. MLPs may have additional expenses, as some MLPs pay incentive distributions fees to their general partners. Fixed Income Risk: Generally, fixed income securities decrease in value if the interest rates rise and increase in value if interest rates fall, with lower rated securities more volatile than higher rated securities. High yield securities are below investment grade quality and may be considered speculative with respect to the issuer’s continuing ability to make principal and interest payments. Lower-rated securities may be more susceptible to real or perceived adverse economic and competitive industry conditions than higher-rated securities. The issuer or guarantor of a fixed income security may be unable or unwilling to make timely payments of interest or principal. There are various risks associated with transactions in derivative instruments. A decision as to whether, when and how to use derivatives involves the exercise of skill and judgment, and even a well-conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. Certain transactions, including the use of derivatives, may give rise to a form of leverage. To mitigate leveraging risk, the Fund’s custodian will segregate or identify liquid assets or otherwise cover the transactions that may give rise to such risk. The value of MLPs depend largely on the MLPs being treated as partnerships for U.S. federal income tax purposes. If MLPs are unable to maintain partnership status because of tax law changes, the MLPs would be taxed as corporations and there could be a decrease in the value of the MLP securities. The MLPs would be subject to U.S. federal income taxation, and distributions generally would be taxed as dividend income. As a result, after-tax returns could be reduced, which could cause a decline in the 4 value of MLPs. In addition, there is the potential that investors may be required to make tax filings in multiple jurisdictions related to MLP investing in separate accounts. Yield, performance, and fund flows information discussed in this commentary are historical and relate to MLPs and the S&P 500 generally. Such yield and performance information does not represent the performance of the FAMCO MLP & Energy Income Fund. Past performance does not guarantee future results. The Fund intends to elect to be treated and to qualify each year, as a “regulated investment company” under the U.S. Internal Revenue Code of 1986 (the “Code”). To maintain qualification for federal income tax purposes as a regulated investment company under the Code, the Fund must meet certain source-of-income, asset diversification and annual distribution requirements. If for any taxable year the Fund fails to qualify for the special federal income tax treatment afforded to regulated investment companies, all taxable income will be subject to federal income tax and possibly state and local income tax at regular corporate rates (without any deduction for distributions to shareholders) and any income available for distribution will be reduced. 5 FAMCO MLP & Energy Income Fund FUND PERFORMANCE at November 30, 2011 This graph compares a hypothetical $1 million investment in the Fund's Class I Shares, made at its inception with a similar investment in the Alerian MLP Index.Results include the reinvestment of all dividends and capital gains. Alerian MLP Index is a composite of the 50 most prominent energy master limited partnerships calculated using a float-adjusted, capitalization-weighted methodology.S&P 500 Index is a value weighted index of the prices of 500 large cap common stocks actively traded in the United States.Barclays U.S. Aggregate Bond Index covers the U.S. dollar denominated, investment-grade, fixed rate, taxable bond market of SEC registered securities.The indexes do not reflect expenses, fees or sales charge, which would lower performance.The indexes are unmanaged and it is not possible to invest in an index. Total Returns as of November 30, 2011 Year to Date Since Inception (Cumulative)* FAMCO MLP & Energy Income Fund Class A with Sales Load 4.61% 5.90% Class A without Sales Load 10.71% 12.04% Class I 10.85% 12.18% Alerian MLP Index 7.68% 9.59% S&P 500 Index 1.08% 1.11% Barclays Capital U.S. Aggregate Index 6.67% 7.10% *Class A started on 5/18/11. Class I started on 12/27/10.The performance figures for Class A include the performance for the Class I for the periods prior to the start date of Class A.Class A imposes higher expenses than that of Class I. Gross and Net Expense Ratios for Class A was 1.72% and 1.50%, respectively.Gross and Net Expense Ratios for Class I was 1.47% and 1.25%, respectively. Expense ratios are from the most recent prospectus. The Fund's Advisor has contractually agreed to waive its fees and/or absorb expenses; absent such waivers, the Fund's returns would have been lower. The contractual fee waivers are in effect through February 28, 2013. The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. The Fund's Advisor has waived fees or expenses; absent such waivers, the Fund's returns would have been lower. 6 FAMCO MLP & Energy Income Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Principal Amount Value CORPORATE BONDS – 28.2% $ Anadarko Finance Co. 7.500%, 5/1/2031 $ BreitBurn Energy Partners LP / BreitBurn Finance Corp. 8.625%, 10/15/2020 Chesapeake Energy Corp. 6.875 %, 8/15/2018 6.625 %, 8/15/2020 Dominion Resources, Inc. 7.000%, 6/15/2038 Plains Exploration & Production Co. 7.625%, 4/1/2020 Range Resources Corp. 7.250%, 5/1/2018 Spectra Energy Capital LLC 7.500%, 9/15/2038 Sunoco, Inc. 5.750%, 1/15/2017 Teekay Corp. 8.500%, 1/15/2020 Tesoro Corp. 6.500%, 6/1/2017 TransCanada PipeLines Ltd. 7.625%, 1/15/2039 Williams Cos., Inc. 8.750%, 3/15/2032 TOTAL CORPORATE BONDS (Cost $8,155,654) Number of Shares Value COMMON STOCKS – 45.5% ENERGY – 36.5% ConocoPhillips El Paso Corp. Enbridge Energy Management LLC EQT Corp. Kinder Morgan Management LLC Spectra Energy Corp. Teekay Offshore Partners LP1 Teekay Offshore Partners LP TransCanada Corp. Williams Cos., Inc. UTILITIES – 9.0% CenterPoint Energy, Inc. 7 FAMCO MLP & Energy Income Fund SCHEDULE OF INVESTMENTS As of November 30, 2011 Number of Shares Value COMMON STOCKS (Continued) UTILITIES (Continued) National Fuel Gas Co. $ NiSource, Inc. ONEOK, Inc. TOTAL COMMON STOCKS (Cost $11,844,461) MASTER LIMITED PARTNERSHIPS – 22.1% Alliance Holdings GP LP Crestwood Midstream Partners LP - Class C1 El Paso Pipeline Partners LP Energy Transfer Equity LP Enterprise Products Partners LP Genesis Energy LP Inergy LP Plains All American Pipeline LP TC PipeLines LP Western Gas Partners LP Williams Partners LP TOTAL MASTER LIMITED PARTNERSHIPS (Cost $6,108,639) SHORT-TERM INVESTMENTS – 3.4% Fidelity Institutional Money Market - Treasury Only Portfolio, 0.01%2 TOTAL SHORT-TERM INVESTMENTS (Cost $986,905) TOTAL INVESTMENTS – 99.2% (Cost $27,095,659) Other Assets in Excess of Liabilities – 0.8% TOTAL NET ASSETS – 100.0% $ LLC – Limited Liability Company LP – Limited Partnership 1 Illiquid Security. Security exempt from registration under Rule 144A of the Securities Act of 1933, as amended, or otherwise restricted. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.Security fair valued under direction of the Board of Trustees.The aggregate value of such investments is 1.7% of net assets. 2 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 8 FAMCO MLP & Energy Income Fund SUMMARY OF INVESTMENTS As of November 30, 2011 Security Type Percent of Total Net Assets Corporate Bonds 28.2% Common Stocks 45.5% Master Limited Partnerships 22.1% Short-Term Investments 3.4% Total Investments 99.2% Other Assets in Excess of Liabilities 0.8% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 9 FAMCO MLP & Energy Income Fund STATEMENT OF ASSETS AND LIABILITIES November 30, 2011 Assets Investments in securities, at cost $ Investments in securities, at value Cash Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities Payables: To Advisor Fund shares redeemed Distribution fees (Note 6) Audit fees Fund accounting fees Administration fees Transfer agent fees Custody fees Chief Compliance Officer fees Trustees' fees Other accrued expenses Dividends payable Total liabilities Net Assets $ Composition of Net Assets Paid-in capital $ Accumulated net realized loss on investments ) Net unrealized appreciation on investments Net Assets $ Class A Shares Net Assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share $ Maximum sales charge (5.50% of offering price)* Maximum offering price to public $ Class I Shares Net Assets applicable to shares outstanding $ Number of shares issued and outstanding Net asset value per share $ * On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 10 FAMCO MLP & Energy Income Fund STATEMENT OF OPERATIONS For the Period December 27, 2010* through November 30, 2011 Investment Income Dividends (net of foreign withholding taxes of $1,616) $ Interest Total income Expenses Advisory fee Distribution fee (Note 6) Administration fee Fund accounting fees and expenses Transfer agent fees and expenses Registration fees Audit fees Custody Offering costs Legal fees Chief Compliance Officer fees Trustees' fees and expenses Miscellaneous Shareholder reporting fees Total expenses Less: Advisory fees waived ) Less: Other expenses waived or reimbursed ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments Net realized loss on investments ) Net unrealized appreciation on investments Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ * The MLP & Energy Income Fund commenced operations on December 27, 2010. See accompanying Notes to Financial Statements. 11 FAMCO MLP & Energy Income Fund STATEMENTS OF CHANGES IN NET ASSETS December 27, 2010* through May 31, 2011 Increase in Net Assets From: Operations Net investment income $ Net realized loss on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to Shareholders From net investment income Class A ) Class I ) Total ) From capital gains Class A ) Class I ) Total ) From return of capital Class A ) Class I ) Total ) Total distributions to shareholders ) Capital Transactions - Class A Proceeds from shares sold Reinvestment of distributions Cost of shares repurchased1 ) Net change in net assets from capital transactions Capital Transactions - Class I Proceeds from shares sold Reinvestment of distributions Cost of shares repurchased2 ) Net change in net assets from capital transactions Total increase in net assets Net Assets Beginning of period - End of period $ Capital Share Activity - Class A Shares sold Shares issued on reinvestment Shares redeemed (4 ) Net increase in shares outstanding Capital Share Activity - Class I Shares sold Shares issued on reinvestment Shares redeemed ) Net increase in shares outstanding 1 Net of redemption fee proceeds of $1. 2 Net of redemption fee proceeds of $3,951. * The FAMCO MLP & Energy Income Fund commenced operations on December 27, 2010. Class A Shares commenced operations on May 18, 2011. See accompanying Notes to Financial Statements. 12 FAMCO MLP & Energy Income Fund - Class A FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period May 18, 2011 (1) Through November 30, 2011 Net asset value, beginning of period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) From net realized gain ) From return of capital ) Total distributions ) Redemption fee proceeds - Net asset value, end of period $ Total return (4) % Ratios/supplemental data: Net assets, end of period $ Ratio of expenses to average net assets: (6) Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed -0.54 % After fees waived and expenses absorbed % Portfolio turnover rate % Commencement of operations. Calculated based on average shares outstanding for the period. Less than $0.01. Total return excludes the effect of the applicable sales load. Not annualized. The Advisor has contractually agreed to limit the operating expenses to 1.50%. Annualized. See accompanying Notes to Financial Statements. 13 FAMCO MLP & Energy Income Fund - Class I FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period December 27, 2010 (1) Through November 30, 2011 Net asset value, beginning of period $ Income from investment operations: Net investment income(2) Net realized and unrealized gain on investments Total from investment operations Less distributions: From net investment income ) From net realized gain ) From return of capital ) Total distributions ) Redemption fee proceeds - Net asset value, end of period $ Total return % Ratios/supplemental data: Net assets, end of period $ Ratio of expenses to average net assets: (5) Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed -0.79 % After fees waived and expenses absorbed % Portfolio turnover rate % Commencement of operations. Calculated based on average shares outstanding for the period. Less than $0.01. Not annualized. The Advisor has contractually agreed to limit the operating expenses to 1.25%. Annualized. See accompanying Notes to Financial Statements. 14 FAMCO MLP & Energy Income Fund NOTES TO FINANCIAL STATEMENTS November 30, 2011 Note 1 – Organization The FAMCO MLP & Energy Income Fund (the “Fund”) was organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The Fund primarily seeks current income and secondarily seeks long-term capital appreciation.The Fund commenced investment operations on December 27, 2010. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Fund in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Fund values equity securities at the last reported sale price on the principal exchange or in the principal over the counter (OTC) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”). Debt securities are valued at the last available bid price for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. (b) Master Limited Partnerships An MLP is an entity receiving partnership taxation treatment under the U.S. Internal Revenue Code of 1986 (the “Code”), the partnership interests or “units” of which are traded on securities exchanges like shares of corporate stock. Holders of MLP units generally have limited control and voting rights on matters affecting the partnership. The value of the Fund’s investment in MLPs depends largely on the MLPs being treated as partnerships for U.S. federal income tax purposes.If an MLP does not meet current legal requirements to maintain partnership status, or if it is unable to do so because of tax law changes, it would be taxed as a corporation and there could be a material decrease in the value of its securities. (c) Sector Concentration Risk The focus of the Fund’s portfolio on a specific industry may present more risks than if the portfolio were broadly diversified over numerous industries.A downturn in energy related industries would have a larger impact on a Fund than on an investment company that does not concentrate in such industries.At times, the performance of the Fund’s investments may lag the performance of other industries or the broader market as a whole.Such underperformance may continue for extended periods of time. (d) Investment Transactions, Investment Income and Expenses Investment transactions are accounted for on the trade date.Realized gains and losses on investments are determined on the identified cost basis.Dividend income is recorded net of applicable withholding taxes on the ex-dividend date and interest income is recorded on an accrual basis.Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Discounts or premiums on debt securities are accreted or amortized to interest income over the lives of the 15 FAMCO MLP & Energy Income Fund NOTES TO FINANCIAL STATEMENTS November 30, 2011 respective securities using the effective interest method.Expenses incurred by the Trust with respect to more than one fund are allocated in proportion to the net assets of each fund except where allocation of direct expenses to each Fund or an alternative allocation method can be more appropriately made. The Fund incurred offering costs of approximately $13,602, which are being amortized over a one-year period from December 27, 2010 (commencement of operations). (e) Federal Income Taxes The Fund intends to comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its net investment income and any net realized gains to its shareholders.Therefore, no provision is made for federal income or excise taxes.Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Fund. Accounting for Uncertainty in Income Taxes (the “Income Tax Statement”) requires an evaluation of tax positions taken (or expected to be taken) in the course of preparing a Fund’s tax returns to determine whether these positions meet a “more-likely-than-not” standard that, based on the technical merits, have a more than fifty percent likelihood of being sustained by a taxing authority upon examination.A tax position that meets the “more-likely-than-not” recognition threshold is measured to determine the amount of exposure to recognize in the financial statements.The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statements of Operations. The Income Tax Statement requires management of the Fund to analyze tax positions expected to be taken, as defined by IRS statute of limitations for all major jurisdictions, including federal tax authorities and certain state tax authorities.As of and during the period ended November 30, 2011, the Fund did not have a liability for any unrecognized tax benefits.The Fund has no examination in progress and is not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. (f) Distributions to Shareholders The Fund will make distributions of net investment income quarterly and capital gains, if any, at least annually.Distributions to shareholders are recorded on the ex-dividend date.The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from GAAP. The character of distributions made during the year from net investment income or net realized gains may differ from the characterization for federal income tax purposes due to differences in the recognition of income, expense and gain (loss) items for financial statement and tax purposes.Where appropriate, reclassifications between net asset accounts are made for such differences that are permanent in nature. Note 3 – Investment Advisory and Other Agreements The Trust, on behalf of the Fund, entered into an Investment Advisory Agreement (the “Agreement”) with Fiduciary Asset Management, Inc. (the “Advisor”).Under the terms of the Agreement, the Fund pays a monthly investment advisory fee to the Advisor at the annual rate of 1.00%, of the Fund’s average daily net assets.The Advisor has contractually agreed to waive its fee and, if necessary, to reimburse other operating expenses in order to limit total annual operating expenses to 1.50% and 1.25% of the Fund’s average daily net assets for Class A Shares and Class I Shares, respectively through December 22, 2011. 16 FAMCO MLP & Energy Income Fund NOTES TO FINANCIAL STATEMENTS November 30, 2011 (Continued) For the period December 27, 2010 (commencement of operations) through November 30, 2011, the Advisor waived all of its advisory fees in the amount of $107,675 and reimbursed fund expenses in the amount of $110,277 for the Fund.The Advisor may recover from the Fund fees and expenses previously waived or reimbursed, if the Fund’s expense ratios, including the recovered expenses, fall below the current expense limit and the expense limits in place at the time the expenses were incurred.The Advisor is permitted to seek reimbursement from the Fund for a period three fiscal years following the fiscal year in which such reimbursements occurred.As of November 30, 2011, the Advisor may recapture a portion of the following amounts no later that the dates stated below: November 30, 2014 Grand Distribution Services, LLC (“GDS”) serves as the Fund’s distributor; UMB Fund Services, Inc. (“UMBFS”) serves as the Fund’s fund accountant, transfer agent and co-administrator; and Mutual Fund Administration Corporation (“MFAC”) serves as the Fund’s other co-administrator.UMB Bank, n.a. (“UMBNA”), an affiliate of UMBFS, serves as the Fund’s custodian. Certain trustees and officers of the Trust are employees of UMBFS or MFAC.The Fund does not compensate trustees and officers affiliated with the Fund’s co-administrators.For the period December 27, 2010 (commencement of operations) through November 30, 2011, the Fund’s allocated fees incurred for Trustees who are not affiliated with the Fund’s co-administrators are reported on the Statement of Operations. Cipperman & Co. provides Chief Compliance Officer (“CCO”) services to the Trust.The Fund’s allocated fees incurred for CCO services for the period December 27, 2010 (commencement of operations) through November 30, 2011, are reported on the Statement of Operations. Note 4 – Federal Income Taxes At November 30, 2011, gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes were as follows: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to timing differences in recognizing certain gains and losses in security transactions. Accounting principles generally accepted in the United States require that certain components of net assets be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share.For the fiscal year ended November 30, 2011, permanent differences in book and tax accounting have been reclassified to paid in capital, undistributed net investment loss and accumulated net realized loss as follows: 17 FAMCO MLP & Energy Income Fund NOTES TO FINANCIAL STATEMENTS November 30, 2011 (Continued) Increase (Decrease) Paid in Capital Undistributed Net Investment Loss Accumulated Net Realized Loss $ - As of November 30, 2011, the components of accumulated earnings on a tax basis were as follows: Undistributed ordinary income $ - Undistributed long-term capital gains - Tax accumulated earnings - Accumulated capital, other losses and partial MLP dispositions - Net unrealized appreciation on investments Total accumulated earnings $ The tax character of the distribution paid during the fiscal year ended November 30, 2011 was as follows: Distributions paid from: Ordinary income $ Long-term capital gains - Tax return of capital Total distributions $ Note 5 –Investment Transactions For the period December 27, 2010 (commencement of operations) through November 30, 2011, purchases and sales of investments, excluding short-term investments, were $35,877,676 and $9,536,311, respectively. Note 6 – Distribution Plan The Trust, on behalf of the Fund, has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act, that allows the Fund to pay distribution fees for the sale and distribution of its shares.With respect to the Advisor Class, the Plan provides for the payment of distribution fees at the annual rate of up to 0.25% of average daily net assets.The Institutional Class does not pay any distribution fees. For the period December 27, 2010 (commencement of operations) through November 30, 2011 distribution fees incurred are disclosed on the Statement of Operations. Note 7 – Indemnifications In the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications.The Fund’s maximum exposure under these arrangements is unknown, as this would involve future claims that may be made against the Fund that have not yet occurred.However, the Fund expects the risk of loss to be remote. Note 8 –Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. 18 FAMCO MLP & Energy Income Fund NOTES TO FINANCIAL STATEMENTS November 30, 2011 (Continued) Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of the Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities.The following is a summary of the inputs used, as of November 30, 2011, in valuing the Fund’s assets carried at fair value: Level 1 Level 2 Level 3 Total Assets Table Investments, at Value: Corporate Bonds $
